Citation Nr: 9907246	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-18 106	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the second and third lumbar vertebrae, 
currently evaluated as 20% disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left thigh with retained 
foreign body (RFB) and damage to Muscle Group XIV, 
currently evaluated as 10% disabling.

3. Entitlement to an increased rating for residuals of 
multiple fragment wounds (MFW) of the left hand and wrist 
with RFB, and with subsequent Colles' fracture of the 
distal radius and a scaphoid fracture, currently evaluated 
as 10% disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.  
This appeal originally arose from a May 1996 rating action of 
the Cleveland, Ohio RO which implemented an April 1996 
decision of the Board of Veterans Appeals (Board) granting 
service connection for residuals of a fracture of the second 
and third lumbar vertebrae, and for a disability described as 
residuals of a fracture of the scaphoid bone and radial neck 
of the left wrist.  The veteran appealed the 10% rating 
assigned the low back disorder as inadequate; the termination 
as of November 1991 of a temporary total rating (T/TR) 
assigned the wrist disorder under the provisions of 38 C.F.R. 
§ 4.30 based on surgery necessitating post-hospital 
convalescence, requesting extension of a T/TR beyond October 
1991; and the noncompensable schedular rating thereafter 
assigned the wrist disorder from November 1991 as inadequate.  

By rating action of June 1996, the RO granted an earlier 
effective date to 13 August 1991 for the grants of service 
connection for the low back disorder and for a disability now 
described as residuals of a fracture of the radial neck of 
the left wrist, based on clear and unmistakable error (CUE) 
in the May 1996 rating action which had assigned September 
1991 as the effective date of the grants of service 
connection.  10% and noncompensable ratings were assigned for 
the abovementioned low back and left wrist disorders, 
respectively, from 13 August 1991.  The RO also assigned an 
earlier effective date to 13 August 1991 for the grant of a 
T/TR for a disability now described as residuals of MFW of 
the left hand and wrist with RFB, and with subsequent Colles' 
fracture of the distal radius and a scaphoid fracture, based 
on CUE in the May 1996 rating action which had assigned 
September 1991 as the effective date of the grant of a T/TR; 
a 10% schedular rating was assigned for that disorder from 
November 1991.  The RO deferred adjudication of the 
additional pending issue of extension of a T/TR assigned the 
wrist disorder beyond October 1991.

This appeal also arises from a February 1997 rating action 
which denied a rating in excess of 10% for residuals of MFW 
of the left hand and wrist with RFB, and with subsequent 
Colles' fracture of the distal radius and a scaphoid 
fracture; a rating in excess of 10% for residuals of a GSW of 
the left thigh with RFB; and a T/R.  The RO denied 
compensable ratings for residuals of a fracture of the radial 
neck of the left wrist, residuals of a shell fragment wound 
(SFW) of the left chest, and residuals of a SFW of the right 
thigh; the veteran filed a Notice of Disagreement (NOD) with 
those denials in September 1997, a Statement of the Case 
(SOC) was issued in September 1997, and a Supplemental SOC 
(SSOC) was issued in March 1998, but the veteran has not 
filed a Substantive Appeal with respect to those 3 issues.  
The RO also increased the rating for the low back disorder 
from 10% to 20%, effective July 1996; the veteran appealed 
the newly-assigned 20% rating as inadequate, and also 
appealed the effective date of the 20% rating, claiming an 
effective date of 13 August 1991.

In September 1997, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board at 
the Huntington, West Virginia RO.

By rating action of November 1997, the RO granted an 
effective date of 13 August 1991 for the assignment of a 20% 
rating for the low back disorder, based on CUE in the 
February 1997 rating action which had assigned July 1996 as 
the effective date of that rating; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
effective date issue.

In December 1997, the veteran filed VA Form 21-527 in support 
of his claim for a permanent and total disability rating for 
pension purposes.  This issue has not been adjudicated, and 
is referred to the RO for appropriate action.   


REMAND

By decision of January 1996, the Social Security 
Administration (SSA) awarded the veteran disability benefits 
from October 1992.  In Masors v. Derwinski, 2 Vet. App. 181 
(1992), the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter "Court") held that the duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) includes an obligation to obtain the medical records 
underpinning an SSA decision awarding him disability 
benefits.  Subsequently, the Court held that SSA records must 
be given appropriate weight and consideration in determining 
whether to award or deny a T/R.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  While perhaps not binding, SSA records 
must be considered along with other evidence in determining 
whether the veteran is unfit for employment.  Washington v. 
Derwinski, 1 Vet. App. 459 (1991).  However, the underlying 
medical records upon which the SSA award was based are not 
associated with the claims folder.

Appellate review discloses that in June 1996 the veteran 
filed an NOD with the May 1996 rating action which, in 
pertinent part, terminated the T/TR assigned the veteran's 
wrist disorder under the provisions of 38 C.F.R. § 4.30 
effective November 1991.  By rating action of June 1996, the 
RO, in pertinent part, deferred adjudication of the pending 
issue of extension of a T/TR beyond October 1991, but 
thereafter this issue has not been addressed by a rating 
action or in an SOC.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should contact the SSA and 
request copies of all medical records 
upon which the January 1996 decision 
awarding disability benefits to the 
veteran was based.  All records 
obtained should be associated with the 
claims folder.

2. Copies of all records of inpatient and 
outpatient evaluation and treatment of 
the veteran for all disabilities at 
the VA Medical Center, Huntington, 
West Virginia from 1998 to the present 
time should be secured by the RO and 
associated with the claims folder.

3. After the abovementioned records have 
been obtained, the RO should afford 
the veteran special VA orthopedic, 
dermatological, respiratory, and 
psychiatric examinations to determine 
the degrees of severity of each of his 
service-connected disabilities and how 
they affect his employability.  The 
claims folder and a copy of this 
Remand Order must be made available to 
each examiner prior to each 
examination so that they may review 
pertinent aspects of the veteran's 
medical and employment history.  All 
clinical findings pertaining to each 
disability should be reported in 
detail.  Such tests as the examiners 
deem necessary, including X-rays and 
psychological testing, should be 
performed.  The orthopedic examiner 
should determine the degrees of 
severity of the veteran's service-
connected residuals of a fracture of 
the second and third lumbar vertebrae; 
residuals of a GSW of the left thigh 
with RFB and damage to Muscle Group 
XIV; residuals of a SFW of the right 
thigh; residuals of MFW of the left 
hand and wrist with RFB, and with 
subsequent Colles' fracture of the 
distal radius and a scaphoid fracture; 
residuals of a fracture of the radial 
neck of the left wrist; and residuals 
of a SFW of the left chest.  The 
examiner should specifically (a) 
conduct range of motion studies of the 
low back, each hip, each knee, left 
forearm, and left wrist, and specify 
the range in degrees; (b) comment as 
to whether the residuals of a SFW of 
the left chest produce limitation of 
function of the body part which it 
affects; (c) comment as to whether or 
not there is ankylosis of the left 
wrist, and if so, specify whether it 
is favorable, with the joint fixed in 
20 to 30 degrees of dorsiflexion; 
whether it is in any other position 
other than favorable, unfavorable, or 
extremely unfavorable; whether it is 
unfavorable, with the joint fixed in 
any degree of palmar flexion, or with 
ulnar or radial deviation; and whether 
it is extremely unfavorable; (d) 
review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects of 
each disorder upon his ordinary 
activity and on how it impairs him 
functionally, particularly in the 
work-place, specifically addressing 
the matter of the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or 
incoordination, as contemplated by 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998); and (e) 
render an opinion for the record as to 
whether the veteran is or is not 
employable with consideration of all 
of the disorders examined.  The 
clinical findings and reasons upon 
which the comments and opinions are 
based should be clearly set forth.  
The dermatological examiner should 
identify all scars which are residuals 
of wounds of the left chest, left 
hand, left wrist, and each thigh, and 
comment as to whether or not any scar 
is poorly nourished with repeated 
ulceration; is tender and painful on 
objective demonstration; and produces 
limitation of the body part which it 
affects.  The respiratory examiner 
should identify any and all 
respiratory residuals of a SFW of the 
left chest.  The psychiatric examiner 
should review pertinent aspects of the 
veteran's psychiatric and employment 
history and comment on the degree to 
which the PTSD results in social and 
industrial impairment.  The clinical 
findings and reasons upon which the 
comments and opinions are based should 
be clearly set forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including the provision of all 
requested medical comments and 
opinions.

5. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claims for increased ratings 
and a T/R may now be granted.  In 
adjudicating the issue of an increased 
rating for the residuals of a fracture 
of the second and third lumbar 
vertebrae, the RO should consider the 
provisions of Diagnostic Code 5285 
(38 C.F.R. Part 4) (1998) which permit 
the addition of 10% for demonstrable 
deformity of a vertebral body.  The RO 
should also adjudicate the pending 
issue of extension of a T/TR beyond 
October 1991 under the provisions of 
38 C.F.R. § 4.30 based on surgery 
necessitating post-hospital 
convalescence for residuals of MFW of 
the left hand and wrist with RFB, and 
with subsequent Colles' fracture of 
the distal radius and a scaphoid 
fracture.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished an appropriate 
SSOC on the increased rating and T/R issues, and an SOC on 
the T/TR extension issue; they should also be advised of the 
requirement to file a Substantive Appeal if the veteran wants 
to appeal the denial of a T/TR extension.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 8 -


